Title: From Alexander Hamilton to James McHenry, 7 [March] 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Feby. March 7. 1800
          
          I have the honor to send you the drawings and Uniform agreeably to the plan heretofore submitted for your approbation, with the — alteration in the Musician’s Coats — worsted lace with frogs, instead — 
          with great —
           Secretary of War.
          
            P.S. A Letter from Richard Colonel Hunnewell of the 23. Feby. mentions that  Mr David I Waters does not accept — of the appointment of Cadet
          
        